Jenkins, J.
1. In a suit upon an account against a married woman, the question whether the credit was given to the wife or to the husband is a question of fact for the jury. Mitchell v. Treanor, 11 Ga. 324 (56 Am. D. 421). There was some evidence to authorize the verdict, which has the approval of the trial judge, and it can not be set aside as being without evidence to support it.
2. The first ground of the amendment to the motion for a new trial, not having been argued in the brief of counsel for plaintiff in error, will be treated as abandoned.
3. “A ground of a motion for a new trial containing an extract from the charge of the court and alleging that the court erred in so charging, but which fails to point out wherein the excerpt quoted is erroneous, or why it should not have been given, or why different instructions should have been given, presents nothing for the consideration of a reviewing court.” Callaway v. Pearson, 21 Ga. App. 565 (94 S. E. 817).
4. A request to charge must be in writing, to make a failure to comply therewith reversible error. Broadhurst v. Hill, 140 Ga. 211 (78 S. E. 838); Browder-Manget Co. v. West End Bank, 143 Ga. 736 (85 S. E. 881); Lenox Drug Co. v. New England Jewelry Co., 16 Ga. App. 476 (85 S. E. 681). Thus, an assignment of error based upon a refusal of the court to give certain charges as requested is not well taken, where it fails to show that the requests were in writing, or when they were preferred. Little v. West, 145 Ga. 563 (89 S. E. 682).

Judgment affirmed.


Wade, O. J., and Luke, J., concur.